Citation Nr: 1717993	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-00 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for leukemia. 

3. Entitlement to a higher initial rating for hearing loss evaluated as noncompensable from November 8, 2011 to November 25, 2013.

4.  Entitlement to a higher initial rating for hearing loss evaluated as 50 percent disabling from November 26, 2013.

5. Entitlement to service connection for the cause of the Veteran's death.

6. Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2014).


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  He died in October 2015.  The appellant is the Veteran's widow and she has been appointed as the substitute claimant in light of his demise.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted entitlement to service connection for a hearing loss and assigned a non-compensable rating.  In a December 2013 rating decision the RO granted assigned a 10 percent rating for hearing loss effective November 8, 2011; and a 50 percent rating for that disorder effective November 26, 2013.  

In March 2016, the RO denied entitlement to service connection for cause of death, and entitlement to dependency and indemnity compensation  under 38 U.S.C.A. § 1318.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contended that he was exposed to hazardous chemicals throughout his "entire military career."  The appellant further contends that the Veteran was exposed to hazardous chemicals while working as a civilian at Lexington Army Depot for 24 years and the Richmond Army Depot for 16 years, and that the cause of his death due to acute myeloid leukemia was related to such exposure.  

A review of the service personnel records shows that the Veteran served on active duty from April 1970 to January 1972.  The Veteran also served with the Kentucky Army National Guard performing active duty for training and inactive duty training at various times between April 1974 and March 1997 with Delta Company, 206th Engineering Battalion in Carlisle, Kentucky.  The Board observes, however, that the exact dates of any active duty for training have yet to be confirmed, and a review of the Veteran's unit records for evidence of inservice chemical exposure has not been conducted.  Therefore, while any chemical exposure as a civilian employee of the Department of the Army would not provide a basis to grant service connection, and while service connection may not be granted for a disease incurred while performing inactive duty training, given that Delta Company, 206th Engineering Battalion may have served at the Lexington Army Depot while the Veteran performed active duty for training further development is in order.  

Additionally, in a March 2016 rating decision VA denied entitlement to service connection for cause of the Veteran's death and to dependency and indemnity compensation under 38 U.S.C.A. § 1318.  The appellant expressed disagreement with that decision in February 2017, however, she has not been issued a statement of the case.  As such, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Veteran's December 2013 substantive appeal reveals that he wanted a Board hearing at a local VA office.  As the appellant has been recognized as the substitute claimant the Veteran's request for a hearing now becomes the appellant's request for a hearing.  Hence, further development is required.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the National Personnel Records Center and the liaison offices for Army National Guard in an attempt to verify each and every period of active duty for training performed by the Veteran between April 1974 and March 1997. In this regard a report detailing the appellant's award of reserve retirement points will NOT represent compliance with this instruction. Rather, each and every date of active duty for training must be verified. If the dates of the appellant's service cannot be determined otherwise, the AOJ must contact the Defense Finance and Accounting Service (DFAS) and request that they review the claimant's pay record to determine the dates and types of military service performed by the appellant. That is, DFAS must determine for what service periods was the Veteran paid from an account designated to pay for active duty active duty for training, etc.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, using each of the verified dates of the Veteran's active duty for training, the AOJ must contact the Joint Services Records Research Center (JSRRC) and request that they review the unit records of Delta Company, 206th Engineering Battalion to determine when, if at all, the Veteran's unit served at Lexington Army Depot.  If the JSRRC is able to confirm that the Veteran's unit served at Lexington Army Depot during a period when the Veteran was performing active duty for training, then JSRRC is to review all pertinent records which may confirm the Veteran's exposure to hazardous chemicals either at Lexington or any other facility.  In this regard, the Veteran's DA Form 2-1 shows that his military occupational specialties in the National Guard were "excess armorer," demolition specialist, unit supply clerk, equipment records clerk, "Tamms" clerk, and armorer.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  If, and only if, it is determined that Veteran was exposed to hazardous chemicals while on active duty or active duty for training then the RO is to arrange for an oncologist to review all of the evidence of record to specifically include the Veteran's claims folder, VBMS file, and Virtual VA file.  Following that review the oncologist must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's prostate cancer or leukemia was causally related to any verified in-service exposure to hazardous chemicals.  The examiner must provide a fully explanatory rationale for any opinion expressed.

4. After all of the above development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  Ensure that the oncologist noted review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.

5.  After completing any other development that may be indicated, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and any representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  

6.  Then, and only then, the RO should schedule the appellant for a travel board hearing.  The AOJ must notify the appellant and any representative of the date and time thereof.  If the appellant does not desire to testify at a travel board hearing she should inform VA in writing. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

